                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


ROBERTO MANUEL CHAVEZ YANEZ,                    §
INDIVIDUALLY, ON BEHALF OF                      §
THEMSELVES AND ROBERTO                          §
CHAVEZ CELIS, DECEASED; LETICIA                 §
CELIS ORTEGA, INDIVIDUALLY, ON                  §
BEHALF OF THEMSELVES AND                        §
ROBERTO CHAVEZ CELIS,                           §
DECEASED; SUSANA CHAVEZ CELIS,                  §
INDIVIDUALLY, ON BEHALF OF                      §
THEMSELVES AND ROBERTO                          §
CHAVEZ CELIS, DECEASED; CESAR                   §
CHAVEZ CELIS, INDIVIDUALLY, ON                  §
BEHALF OF THEMSELVES AND                        §
ROBERTO CHAVEZ CELIS,                           §               SA-19-CV-01065-DAE
DECEASED; AND MIGUEL CHAVEZ                     §
CELIS, INDIVIDUALLY, ON BEHALF                  §
OF THEMSELVES AND ROBERTO                       §
CHAVEZ CELIS, DECEASED;                         §
                                                §
                    Plaintiffs,                 §
                                                §
vs.                                             §
                                                §
WWGAF, INC., UME, INC,                          §
                                                §
                    Defendants.                 §

                                            ORDER

       Before the Court is the above-styled cause of action, in which the District Court referred

the following dispositive and non-dispositive motions for disposition: the Motion to Dismiss

filed by WWGAF, Inc. d/b/a Rockin R River Rides (“Defendant Rockin R”) [#20],1 the Motion

to Dismiss filed by Defendant UME, Inc. d/b/a Camp Huaco Springs (“Defendant UME”) [#23],2

Defendants’ Joint Motion for Summary Judgment [#30], Defendants’ Second Joint Motion for

Status Conference and for Protection [#32], Plaintiffs’ Motion to Strike Affidavit of W.O.R.D.

General Manager Michael Dussere and Motion for FRCP 56(h) Sanctions [#35], Plaintiffs’

       1
           The motion to dismiss is contained in Defendant Rockin R’s Answer [#20].
       2
           The motion to dismiss is contained in Defendant UME’s Answer [#23].
                                                1
FRCP(a)(3)(A) Motion to Compel Defendant WWGAF, Inc. d/b/a Rockin River Rides to

Produce Insurance Policy [#36], Defendant UME, Inc. d/b/a Camp Huaco Springs’ Motion for

Protective Order and Motion to Quash Plaintiffs’ Notice of Intention to Take the Oral Deposition

of Mike Dussere [#37], Plaintiffs’ Motion for Continuance of Defendants’ Joint Motion for

Summary Judgment and Plaintiffs’ Motion to Compel Discovery [#43], and Plaintiffs’ Motion

for Leave to File Second Amended Complaint [#47].

       On this day, the Court held a hearing on all pending motions, at which counsel for

Plaintiffs and Defendants were present. Prior to the hearing, the parties resolved the majority of

their disputes. At the close of the hearing, the Court issued certain oral rulings with respect to

the remaining disputed issues, which it now memorializes with this written order. For the

reasons stated on the record at the hearing,

       IT IS HEREBY ORDERED that the motion to dismiss contained in Defendant

WWGAF, Inc. d/b/a Rockin R River Rides’ FRCP 12(b)(6) Response [#20] is DISMISSED AS

MOOT as superseded by Defendants’ Motion for Summary Judgment.

       IT IS FURTHER ORDERED that the motion to dismiss contained in Defendant UME,

Inc. d/b/a Camp Huaco Springs FRCP 12(b)(6) Response [#23] is DISMISSED AS MOOT as

superseded by Defendants’ Motion for Summary Judgment.

       IT IS FURTHER ORDERED that Plaintiffs’ Motion to Strike Affidavit of W.O.R.D.

General Manager Michael Dussere and Motion for FRCP 56(h) Sanctions [#35] is DISMISSED

AS MOOT in light of the parties’ agreement to conduct the deposition of Michael Dussere on

March 20, 2020.

       IT IS FURTHER ORDERED that Plaintiffs’ FRCP(a)(3)(A) Motion to Compel

Defendant WWGAF, Inc. d/b/a Rockin River Rides to Produce Insurance Policy [#36] is



                                                2
DISMISSED AS MOOT in light of Rockin R’s production of the insurance policy on February

10, 2020.

       IT IS FURTHER ORDERED that Defendant UME, Inc. d/b/a Camp Huaco Springs’

Motion for Protective Order and Motion to Quash Plaintiffs’ Notice of Intention to Take the Oral

Deposition of Mike Dussere [#37] is DISMISSED AS MOOT in light of the parties’ agreement

to conduct the deposition of Mike Dussere on March 20, 2020.

       IT IS FURTHER ORDERED that Defendants’ Second Joint Motion for Status

Conference and for Protection [#32] is GRANTED in light of the failure of Plaintiffs’ to

demonstrate a basis for the requested fact discovery while the Court evaluates the threshold issue

of legal duty.

       IT IS FURTHER ORDERED that Plaintiffs’ Motion for Continuance of Defendants’

Joint Motion for Summary Judgment and Plaintiffs’ Motion to Compel Discovery [#43] is

DENIED in light of the failure of Plaintiffs’ to demonstrate a basis for the requested fact

discovery while the Court evaluates the threshold issue of legal duty. However, Plaintiffs may

identify in their response to Defendants’ Joint Motion for Summary Judgment any fact issues

that they contend the resolution of which would affect the Court’s analysis of whether

Defendants owed a legal duty to the decedent.

       IT IS FURTHER ORDERED that Plaintiffs file a response to Defendants’ Motion for

Summary Judgment within 14 days of the Dussere deposition.

       IT IS FURTHER ORDERED that Plaintiffs file an advisory within three days of the

Dussere deposition indicating whether they intend to withdraw their Motion for Leave to File

Second Amended Complaint [#47] as represented at the hearing.             Defendants’ deadline to

respond to this motion is held in abeyance until further order of the Court.



                                                 3
       IT IS FINALLY ORDERED that Defendants WWGAF, Inc. d/b/a Rockin R River

Rides and UME, Inc. d/b/a Camp Huaco Springs’ Joint Motion for Summary Judgment [#30]

remains pending for the undersigned’s consideration and issuance of a report and

recommendation to the District Court after Plaintiffs file their response.

       SIGNED this 26th day of February, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                 4
